People v Innis (2015 NY Slip Op 02212)





People v Innis


2015 NY Slip Op 02212


Decided on March 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2015

Mazzarelli, J.P., DeGrasse, Richter, Feinman, JJ.


14567 4720/12

[*1] The People of the State of New York, Respondent,
vRogelio Innis, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lisa A. Packard of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Andrew E. Seewald of counsel), for respondent.

Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered May 23, 2013, as amended, July 15, 2013, convicting defendant, after a jury trial, of persistent sexual abuse, and sentencing him, as a predicate felony sex offender previously convicted of a violent felony, to a term of four years, unanimously affirmed.
The prosecution's summation comments about the absence of medical records provide no basis for reversal. The court thoroughly instructed the jury that a defendant has no burden of proof. The jury is presumed to have followed the court's instructions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 19, 2015
CLERK